Citation Nr: 1449431	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an aortic aneurysm.

3.  Entitlement to service connection for arteriosclerotic vascular disease.

4.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1942 to October 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The March 2013 rating decision denied service connection for aortic aneurysm and arteriosclerotic vascular disease, and determined that new and material evidence sufficient to reopen a previously denied claim of service connection for degenerative changes of the lumbar spine had not been presented.  A December 2013 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2012 denial of service connection for eczema.  In June 2014, the Board found that there was new and material evidence sufficient to reopen the claim of service connection for degenerative changes of the lumbar spine, and then remanded all four service connection issues for further development.  It has now been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as his electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, another remand is necessary in this case.  A remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's June 2013 remand directed that all treatment records from the VAMC in Lincoln be obtained and associated with the claims file.  Specifically, the remand directed that all treatment records "prior to January 2013 and any other outstanding VA treatment records from any facility," should be obtained.  A review of the claims file indicates that only records since January 2013 were obtained and associated with the claims file.  This should be corrected on remand.

Also, pursuant to the June 2013 remand, the Veteran was afforded a VA examination with regard to his claim for service connection for eczema in September 2014.  The examiner opined that it was less likely than not that the Veteran's current skin disability, to include eczema, was incurred in military service.  The rationale provided however, is unclear.  The examiner stated that the records supported that the Veteran had infections in service in his left leg due to surgery on his left leg before service, that he was service-connected for fungus of his feet, and that he never had infections in his right leg after service.  He then stated that atopic and seborrheic eczema were different conditions than fungus of the feet, and then went on to discuss incidents in the record where the Veteran had treatment for a fungal infection.  While the examiner discussed the Veteran's already service-connected fungal infection, epidermophytosis of the feet, the examiner did not discuss whether any of other skin disorders noted in the record, including dermatitis and folliculitis, were connected to or the result of eczema in service, as requested in the Board's remand.  

A VA examination was also conducted to determine whether it was at least as likely as not that the Veteran's current low back disability was related to service, or caused or aggravated by his service-connected left knee condition.  The same examiner opined that it was less likely than not related to service.  The rationale provided was that the Veteran reported that his back pain developed after a fall in 1979 while at work, and that he reported back pain since the fall.  The examiner also noted that an x-rays taken after the fall showed the Veteran had Paget's disease of the lumbar spine.  The examiner then opined that the Veteran's back condition it was less likely than not caused or aggravated by his service-connected left knee condition.  The rationale provided was the same explanation regarding his fall at work in 1979.   However, the examiner failed to address in his rationale the Veteran's statements regarding continuity of symptomology, as requested in the June 2013 remand.

The Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2014).  Accordingly, new VA examinations regarding the Veteran's claim for entitlement to service connection for eczema and entitlement to service connection for degenerative changes of the lumbar spine are warranted.

Finally, the June 2014 remand directed the AOJ readjudicate the claims on appeal and issue a supplemental statement of the case (SSOC) following compliance with the Board's remand directives.  It does not appear that an SSOC was issued.  After the above development described above is completed, the claims must be readjudicated and an SSOC must be issued before it is returned to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records from the VA Nebraska-Western Iowa Health Care System and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period prior to January 2013.

In addition to the above, any new VA treatment records since August 2014 should be obtained.

2.  Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to records in VBMS, paper copies of such must be provided.  The examiner should elicit from the Veteran a history of his symptoms relating to his skin condition.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's current skin disability, to include eczema, was related to his active duty service.  The examiner should address whether any of the Veteran's skin disabilities since service, to include dermatitis and folliculitis, are related to or the result of eczema in service, and the relationship, if any, between the various diagnoses. 

The examiner must discuss the medical and lay evidence of record, including the Veteran's service treatment records.  The examiner should also discuss any of the Veteran's statements, including onset in service and continuity of symptomatology since service.  The examiner must provide a complete rationale for any opinions provided.

3.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to records in VBMS, paper copies of such must be provided.  The examiner should elicit from the Veteran a history of his symptoms relating to his low back disability.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed back disability a) is related to the Veteran's active duty service; or was b) caused or aggravated (permanently increased in severity) by the Veteran's service-connected left knee condition.

The examiner must discuss the medical and lay evidence of record.  The examiner should discuss any of the Veteran's statements, including onset in service and continuity of symptomatology since service.  The examiner must provide a complete rationale for any opinions provided.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then  readjudicate the issues on appeal, to include consideration of all evidence added to the claims file since the May 2012 SSOC.  If any benefit sought is not granted, furnish the Veteran and his attorney with an SSOC and afford him an opportunity to respond, before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



